36



                OFFICE   OF THE   ATTORNEY GENERAL   OF TEXAS
                                     AUSTIN
     OROVER   SELLERS
     ATTORNEY QENCRAL




     Bonazablo Lemllo    D. Willlur
     artriot  Atto?am~
     2lrtDiatriot
     Bronha8, 90-r




.,




     196, ruqtu8tf~
     authority of the C
     tolnfluenootho l




                                            ounty oemion-
                                            uthorit~ to rppoint
                                           olork8, 8taing b
                               the nuabor noodod, th8 porltlon
                              tk 8aount  to  k 98id. Said rp-
                             b 8lOO~niOdv 88t8tOIiWIt
          sharing th. probable I'0O.it8frOE f-8,   O-8-
          8iOM  8nd 0~8n88tiOll  t0 & 00118ot.d  N  88113
          off100 during the fl8Oal p8r and th8 prob8ble
          di8bUP8WOnt8 v&oh l&11 iJW1Ild8811 8818P1.B
          aId 8X9WUlW Of 881d OffiOej 8ad 88id OOWt
          8-11 plk@ it8 Ord8c 8uthOZ'i8iry
                                         th0 899Oi?Atrat
                                                           :x2



[on. Lo8110 D. Yllllams, P8.58 2


    Oi SUCh depUti8S, asslrtants 8nd olerks arid
    fix tha OOmpansatiOn to b8 p8lQ them vlthln
    the llmitatlons harelu prerorlY=edand deter-
    mine the number to ba sppolnt8d aa in the dls-
    oretlon of said oourt mep be proper; provldod
    that In no oaae rhall the Commisrloners~ court
    Or 8nr membar ther8Of 8ttempt to influence th8
    appointment of any person 88 deputy, assirt8at
    or olerk in any office. Upon the entry of ruoh
    Order the OffiCera a99lJiIIgfor #Uoh 8a8iat8Ut8,
    deputies or clerks eh811 be authorized to sp-
    point them; provided that said conrp8nsatlon
    shall not exceed the maximum amount hereinafter
    set out. . . .R
         Artlola 6869, V. A. C. 9. I8 aa follwr,:
          "Sheriff8 8h811 have tha paver, by writing,
    to 8ppOiILt one or more dOpUti88  ior their rea-
    p,aotive oountles, to oontlnue In 0frlc0 during
    the pleaaurs of the sheriff, vho shall h8t8 pwer
    and authority to pei'fWm 811 the 8CtS aud duties
    0,"their prlMlpa1s;    and every person 80 appoin-
    tea shall, before he entera upon the fJutlea of his
    offloe, take an3 aubsorl?e to the official oath,
    vhich shall be lndoraed on his appointment, to-
    gether vlth the oertlffcate of the officer edmin-
    istering the same; and suoh appointment and~ oath
    a:?311be recor3,edin the offlaecsfthe County Clerk
    and deposited in s8ic'offlca.    The number of depu-
    ties appointed by the sheriff of any one county
    shall be limited to not exceeding three in the
    Sustioe pseairict in which Ls located the county
    3Lte of such county, and one In each Justlce gre-
    clnct, and a list of these appointments shell bc
    posted up in a conspicuous plaoe in the Clerk18
    3Ffice. An indictment for a felony of any deputy
    zhorlff appolntod shall operate a revocation of
    hia cppointment aa such deputy sherifP. Provided
    further, that lf in the oplnlon of thn Commis3ion-
    ersl Court fees oi the sherlfffisof'f10bare not
    sufficient to justify the payment of salaries of
    such deputies,  the Conmissionerst Court shall have
    the pw~r to pcy the same out sf the General F.lr-d
     cp said cwnty."
.   I




        Eon. Leslie D. Willlams, Page    3


                   Reusrdlng the a ointment of depkty shrrlfra,
        mole     3902 and Art1010 836 9 murt bo oons1dor.d end oon-
        rtrued together. It haa been rapeat.       held by thir offloe
        that Artlole 3902 supersedes Artlole 68z9 insofar ea there 18
        a oonfliot between auoh statutea.   (300 our @I&a    ~0. 042,
        s 00py of vhloh I8 8n0losed.) In the ease of Tl~mmel v.
        Shelton et al, 85 3, Y. 319, oonrtruillg Artiole 18%    Revimd
        clvll Statutes,  1895, a atetuto similar to Artlolr 6&6g, the
        Court said, “The statute::does say thnt the sherifr rhall not
        appoint exoeeding three d,sputles in the justior~s prmirmt    in
        vhloh Is looated.the oounty site. Thla statute, ve think, 1s
        dlreatory,    . . ."

                     In the 0850 of fleeper v. Btnart,   66 9. W. (2d) 812,
        lt 1s mid:

                   “Artlole 3902, R. 3. 1925, provldea for the
             appointment of tdsputlos or easistants’ ior oar-
             taln oounty ofricers. The llrt of suoh offloors
             to vhloh that artiole 28 rpplioabls ie aa rollova;
             County judge, sherli?, oounty olerk, aounty attor-
             nsy, dlstriot attorney, distrlot olerk, tax ool-
             leotor, tax assessor, justlam of the peooe, and
             o onstable. In that artlole Is found the follwing
             language : ‘Provided that in no oesb shall seld
             oommlssloner~s oourt or eny member thereor attampt
             to Influence the eppolntrooat of any person 8s depu-1
             ty or assistant la any offloe.@ A pub110 polloy 1s
             thereby manifested in oaae o? oounty and preclnot
             officers generally to muparer such officers to
             seleot their deputies or assistants and to So?bld
             the oommlssloner’s oourt, or any member thereof,
             from ottcmptlng to inflwnue suoh ofPlOer3 In their
             selection oi assistants. The re8son for thl8 pol-
             icy is obvious. Offloors aleoted to discharge
             pub110 trusts, cod upon vhcm the x%sponsibllltg
             for the proper dlsaharge thereof rests, should be
             f-e to aeleot persona of their wn ohoice to as-
             sist them in Its dlSObPrge. . . .”
                   me  oese of Tax-rant County et al II.Smith et al, al
        3. v. (rd) 537, among other things, holds, .      . The COmTiB-
                                                           l

        sioners 1 Court can limit the number and salary of sheriff dep’u-
        tizs, but they have no paver over the mm%      0: the individuals
        to be app0i5tea,   and are especla lly prohibIted Srm atteWti%
        any suc;i lastnamad influenoe. . a”
Hon. Lerlie D. Yllllams, Page 4


          In view of the foregoing authorities you are res-
peotfully advised that it 18 the oplnlon of this department
that in no oaae may the CoaunlrslonorstCourt or any member
thereoi attempt to lnfluenae the qppolntment of any porron
aa deputy sheriff.


                                  Yours very truly
                              ATTORREYOElWtlALW   l!XXAB


                                        Arde12 Ullllama
                                              Aarirtrnt